SENTENCIA
Atendido el recurso de certiorari, se expide el auto. Asi-mismo, se dicta sentencia para revocar el dictamen emitido por el Tribunal de Apelaciones y reinstalar aquella emitida por el Tribunal de Primera Instancia.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad a la que se unieron el Juez Presidente Señor Hernández Den-ton y la Jueza Asociada Señora Fiol Matta. El Juez Aso-ciado Señor Martínez Torres concurrió con el resultado sin opinión escrita. La Jueza Asociada Señora Pabón Chameco y el Juez Asociado Señor Rivera García disintieron sin opi-*836nión escrita. El Juez Asociado Señor Kolthoff Caraballo no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo